 Case: 3:20-cv-00519-MJN-MRM Doc #: 7 Filed: 02/26/21 Page: 1 of 1 PAGEID #: 93




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

SHAWN D. SMITH, JR.,                                 :

         Petitioner,                                         Case No. 3:20-cv-519

- vs -                                                       District Judge Michael J. Newman
                                                             Magistrate Judge Michael R. Merz
WARDEN, Warren Correctional Institution,

         Respondent.
                                                     :


                ORDER ADOPTING REPORT AND RECOMMENDATIONS


         The Court has reviewed the Report and Recommendations of United States Magistrate

Judge Michael R. Merz (ECF No. 6) to whom this case was referred pursuant to 28 U.S.C. §

636(b), and noting that no objections have been filed thereto and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendations.

         Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to

the United States Court of Appeals that an appeal would be objectively frivolous and therefore

should not be permitted to proceed in forma pauperis.

February 26, 2021.
                                                     s/Michael J. Newman
                                                   United States District Judge
